Citation Nr: 0124438	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-20 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for service-connected 
permanent scotoma, 5 to 10 degrees just off the optic nerve, 
left eye, and the residual effects thereof, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1984 to May 1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
its review of the record discloses the veteran's complaints 
of certain symptoms such as headaches that have not been 
related by medical evidence to the veteran's service-
connected eye disability.  However, while the Board is 
therefore precluded from considering such symptoms in 
evaluating the current level of the veteran's service-
connected eye disability, it does recognize or infer a claim 
for service connection for headaches which is hereby referred 
to the regional office (RO) for appropriate disposition.


FINDING OF FACT

The veteran's service-connected permanent scotoma, 5 to 10 
degrees just off the optic nerve, left eye, and the residual 
effects thereof, are manifested by slight visual impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected permanent scotoma, 5 to 10 degrees just off 
the optic nerve, left eye, and the residual effects thereof, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.14, 4.84a, Diagnostic Code 6081 (2001).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board first notes that this case had already been 
developed within the guidelines set forth in the recently 
enacted Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001) (VCAA).  In this regard, the Board 
observes that the veteran has been afforded multiple 
Department of Veterans Affairs (VA) medical examinations 
since the filing of his claim for an increased evaluation in 
August 1999, and there is no indication that there are any 
outstanding relevant documents or records that have not 
already been obtained.  In addition, the veteran has been 
placed on notice of the law and regulations pertinent to his 
claim and further notice of this information would be both 
redundant and unnecessary.  Although the Board notes that the 
Secretary has recently promulgated regulations to further 
implement the guidelines set forth in the VCAA, the Board's 
review of those regulations does not reveal any additional 
notice and/or development requirements that have not already 
been accomplished or that additional examination is necessary 
to evaluate this claim.  See 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Moreover, in supplementary information provided 
with the new regulations, it was noted that these provisions 
merely implemented the VCAA and did not provide any rights 
other than those provided by the VCAA.  Thus, based on all of 
the foregoing, the Board finds that this matter has been 
sufficiently developed pursuant to the VCAA and the 
regulations promulgated thereto.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Diagnostic Code 6081 provides a minimum 10 percent rating for 
unilateral, large or centrally located pathological scotoma.  
38 C.F.R. § 4.84a, Diagnostic Code 6081 (2001).  A note 
following this Diagnostic Code indicates that this disability 
is to be rated on the loss of central visual acuity or 
impairment of field vision and is not to be combined with any 
other rating for visual impairment.

Diagnostic Code 6011 provides that a 10 percent evaluation is 
warranted for unilateral or bilateral localized scars, 
atrophy, or irregularities of the retina that are centrally 
located with irregular, duplicated enlarged, or diminished 
image.  38 C.F.R. § 4.84a, Diagnostic Code 6011 (2001).

The Rating Schedule provides that where vision in one eye is 
20/40 (6/12) and 20/40 in the other eye (6/12), a 
noncompensable evaluation is warranted.  Where vision in one 
eye is 20/50 and vision in the other eye is 20/40 or 20/50, a 
10 percent evaluation is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (2001).

Unilateral concentric contraction of the visual fields to 60 
degrees, but not to 45 degrees, is rated as equivalent to 
visual acuity of 20/50; and 45 degrees, but not to 30 
degrees, is rated as equivalent to visual acuity of 20/70.  
For the foregoing, a 10 percent evaluation is warranted.  
Bilateral concentric contraction of the visual filed to 60 
degrees but not to 45 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2001).

For a rating for visual impairment, the best distant vision 
obtainable after the best correction by glasses will be the 
basis of the rating.  38 C.F.R. § 4.75 (2001).

The history of this disability shows that service connection 
was granted for permanent scotoma, 5 to 10 degrees just off 
the optic nerve, left eye, by an October 1992 rating 
decision, with the assignment of a 10 percent rating, 
effective from May 1992.  The disability was rated under 
38 C.F.R. § 4.84a, Diagnostic Code 6081 for unilateral 
scotoma.  Service medical records were noted to reflect that 
the veteran was treated for loss of vision in the left eye in 
the "superio" and temporal field in May of 1987, at which 
time there was a history of a pigment epithelial detachment 
in the left eye.  VA eye examination in October 1992 was 
noted to reveal the veteran's complaint of a scotoma in the 
superiotemporal field of the left eye and corrected visual 
acuity of 20/20 bilaterally.  Goldman testing equipment was 
indicated to be inoperable but tangent screen testing 
revealed a 5 to 10 degree scotoma in the left eye, starting 
at the blind spot and proceeding approximately 5 to 10 
degrees both superiorly and temporally in the left eye, 
without any fixation and with otherwise full visual fields 
bilaterally.  There were also areas of retinal pigmentary 
changes just temporal to the optic nerve in the left eye, but 
the examination otherwise revealed negative findings.  

In his claim for an evaluation in excess of 10 percent for 
his left eye disability filed in August 1999, the veteran 
asserted that his disability was greater than the 10 percent 
it was currently rated, noting the need to constantly 
exercise caution due to poor vision in the eye, the reduction 
in the quality of his life, and the headaches he experienced 
due to eyestrain.  He also noted that he was unable to be out 
in bright sunlight for very long due to left eye pain.

VA eye examination in October 1999 revealed the veteran's 
report that an acentric blurred spot suddenly appeared in the 
left eye in 1987, at which time the entire left visual field 
was also reportedly blurred.  This condition had reportedly 
stayed the same except that the blue spot was now black.  The 
veteran complained that the scotoma caused a dull ache.  He 
also indicated that the left eye was very photophobic and 
gave a history of wearing spectacle glasses since seven years 
of age.  Examination revealed corrected visual acuity of 
20/20 bilaterally.  While reading the chart with the left 
eye, however, the veteran stated that although he could see 
one letter at a time clearly, to the left of the letter it 
was black or not there, and to the right of the letter, it 
seemed blurred.  Pupils and extraocular muscles were 
unremarkable and confrontation fields were full to finger-
count bilaterally.  Brightness testing revealed the left eye 
to be 70 percent as bright as with the right.  Humphrey 
visual field of 30-2 was found to be essentially full.  It 
was noted that an inferior defect of the left eye did not 
respect the midline, and the optic nerves had no pallor and 
no disc edema.  The assessment was moderate myopia, with the 
veteran receiving an education on the signs and symptoms of 
retinal detachment, and mild retinal pigment epithelium (RPE) 
mottling at the macular of the left eye and a past history 
most likely consistent with central serous chorioretinopathy.  

The examiner noted that there were no past medical records 
available such that this assessment was purely based on the 
veteran's history and current examination.  The examiner went 
on to note that central serous chorioretinopathy was a stable 
process that could develop scotomata or metamorphopsia, and 
that while the veteran complained of some photophobia and eye 
strain with decreased vision in the left eye, this had been 
stable since 1987 and occurred after there was already 
decreased vision in that eye according to the veteran.

A November 1999 rating decision continued the 10 percent 
evaluation.

VA eye examination in June 2000 revealed that the Humphrey 
visual field was 30-2 and full on the right, but on the left 
showed an increased spot of central defect considered stable 
compared to the visual field of October 1999.  The visual 
field was also found to be consistent and stable with the 
visual field defect and retinal findings noted in 1987, and 
the examiner concluded that the veteran had a visual field 
defect of the left eye consistent with that documented in the 
old records.  

At the veteran's personal hearing in November 2000, the 
veteran testified that he first noticed something wrong with 
his left eye in 1987 (transcript (T.) at p. 1).  At that 
time, his left eye had blurred vision due to a fuzziness 
surrounding a "blue blob," and his symptoms had increased 
over the years (T. at pp. 1-2).  The veteran indicated that 
his right eye was in good condition except for overuse due to 
compensation for the left (T. at p. 2).  While the veteran 
recognized that doctors had indicated that he had 20/20 
vision in the left eye, he did not agree with this (T. at p. 
2).  He further reported that the impaired left eye vision 
and eyestrain was caused by a combination of blurriness, 
spots, and fuzziness (T. at p. 2).  He was unable to read 
anything distant with the left eye, and with reading, he was 
unable to scan, noting that he would have to focus on one 
word at a time (T. at p. 2).  This was because everything 
around the word would be blurry and the word itself would 
also seem to be fuzzy (T. at p. 2).  The veteran also 
indicated that his left eye was light sensitive and required 
him to wear sunglasses if it was sunny, snowy or brightly 
overcast (T. at pp. 2-3).  He would also avoid reading in a 
brightly lit room as he would eventually develop a very bad 
headache (T. at p. 3).  He indicated that he experienced very 
poor night vision and his left eye also seemed to cause him 
to lose balance (T. at p. 3).  The veteran also described 
dull ache in the left eye that was constant and 
intermittently worse (T. at pp. 3-4).  The veteran described 
various ways his left eye disorder affected social and 
industrial activities (T. at p. 4).  Specifically, he noted 
various difficulties he experienced when playing with his 
son, and indicated that following a full day of use, the left 
eye was essentially useless (T. at p. 4).  He denied that he 
was currently under a physician's care for this disorder (T. 
at pp. 4-5).  

The veteran asserted that his VA eye examinations had not 
been adequate, noting that he had only been tested to 
determine the size of his spot by way of visual fields (T. at 
p. 5).  The veteran further noted that at the October 1999 
examination, he repeatedly told the examiner that he could 
read the letters for 20/20 but that it was fuzzy and 
everything around it was fuzzy and blurry (T. at p. 5).  
Corrective lenses had never compensated for this (T. at p. 
5).  He described his best left eye acuity as being in the 
center of the visual field, but again noted that this was 
still fuzzy and blurry (T. at p. 5).  The veteran reiterated 
that his night vision was terrible, but that this was 
bilateral and existed to some degree "before this all 
happened" (T. at p. 7).  The last doctor he saw for this 
condition was Dr. P. approximately five years earlier (T. at 
p. 7).  The veteran contended that he had missed a lot of 
things because of his left eye and the headaches, and that 
while the 20/20 might be technically correct, it did not 
account for his problem (T. at p. 9).  

In November 2000, the veteran provided private eye evaluation 
records from Dr. P., dated in March 1996, that revealed the 
veteran's complaint of blank spot in the visual acuity on the 
left eye, and that things were fuzzy, he could not drive a 
night, and that this had been going on since May 1987.  The 
veteran also indicated that his left eye hurt "in back of 
head," and visual acuity was noted to be 20/20 bilaterally. 

VA examination in January 2001 indicated that the veteran 
complained of some blurry vision and eyestrain in his left 
eye since 1987.  At that time, he was told that he had a 
scotoma or enlarged blind spot.  Rapid sequence Fluorescing 
angiography reportedly had revealed negative findings.  
Physical examination at this time indicated uncorrected and 
corrected distant vision in the right eye of 20/400 and 
20/20-2, respectively, and uncorrected and corrected vision 
in the left eye of 20/400 and 20/25-2, respectively.  For the 
corrected portion of the examination, the veteran was 
measured with his glasses on, which included correction of -
6.0 +0.75 diopters at 179 degrees on the left, and manifest 
refraction was done on the left at -6.5 diopters +0.75 at 175 
degrees, and the veteran was found to have a distant visual 
acuity of 20/20-1.  However, the veteran still reported some 
blurriness to this subjectively.  Examination of the pupils 
revealed no relative defect and extraocular movements were 
noted to be full.  There was mild peripapillary atrophy 
bilaterally and the macula was flat in both eyes with one 
isolated druse temporal to the fovea on the right.  The 
diagnosis was moderate myopia/astigmatism in both eyes and 
mild enlargement of the blind spot in the left eye as was 
demonstrated on a Goldman visual field that was conducted in 
conjunction with the examination.  The field also indicated 
average concentric contraction of between 45 and 60 degrees.


II.  Analysis

The Board first notes that the veteran is only service 
connected for his left eye and that a 10 percent evaluation 
has been provided pursuant to Diagnostic Code 6081 for 
unilateral, large or centrally located pathological scotoma.  
The Board recognizes the veteran's complaints of experiencing 
decreased vision to include blurriness, fuzziness, pain, 
headaches, light sensitivity, decreased night vision, and 
eyestrain and that on recent examination, an increase in the 
size of the veteran's scotoma was noted.  However, the Board 
notes that a 10 percent rating is already in effect and after 
reviewing the veteran's disability picture in conjunction 
with the applicable law and regulation, an increased rating 
in excess of 10 percent is not warranted.

In this case, the veteran's vision in the left eye has been 
found to be correctable to not worse than 20/25-2, and the 
veteran's concentric contraction does not warrant a rating in 
excess of 10 percent under Diagnostic Code 6080.  In this 
regard, the Board would note that the concentric contraction 
in the veteran's field of vision has actually not be 
demonstrated to be entirely referable to the veteran's 
scotoma, however, since the VA examiners have made no effort 
to delineate the extent to which other findings may 
contribute to such contraction, the Board will give the 
veteran the benefit of the doubt in this regard.  In 
addition, except for the scotoma, mild atrophy not shown to 
be related to the scotoma, and refractive error, clinical 
findings as to the veteran's left eye reveal essentially 
negative findings.  

The clinical data also does not reveal any connection between 
the veteran's scotoma and any localized scars, atrophy, or 
irregularities of the retina with irregular, duplicated 
enlarged, or diminished image for a 10 percent evaluation 
under Diagnostic Code 6011.

In summary, a 10 percent rating is already in effect and as 
demonstrated above, the veteran's disability picture does not 
more nearly approximate the criteria required for an 
increased rating in excess of 10 percent.  The clinical data 
fails to show that the veteran's slightly impaired visual 
acuity is more than 10 percent disabling and the pain and 
other subjective symptoms described by the veteran has 
neither been confirmed by objective examination nor 
specifically identified as a residual of his service-
connected scotoma.  Again, recent VA examination findings as 
to the left eye were essentially negative except for the 
scotoma, mild atrophy not shown to be related to the scotoma, 
and refractive error.  In addition, recent VA examination of 
the scotoma revealed a diagnosis that identified it as a 
"mild" enlargement.  Accordingly, the Board finds that the 
veteran's service-connected disability is no more than 10 
percent disabling.

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's eye 
disability has resulted in frequent hospitalizations or 
caused a marked interference in the veteran's employment.  
The Board is therefore not required to refer this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for service-connected 
permanent scotoma, 5 to 10 degrees just off the optic nerve, 
left eye, and the residual effects thereof, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

